 



Exhibit 10.2

FIFTH AMENDMENT
OF
SUBORDINATED NOTE AND WARRANT PURCHASE AGREEMENT

     This Fifth Amendment, dated effective as of February 4, 2005, by and among
CROWN CRAFTS, INC. (the “Company”), and BANC OF AMERICA STRATEGIC SOLUTIONS,
INC. (assignee of Bank of America, N.A.), THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA, and WACHOVIA BANK, NATIONAL ASSOCIATION (successor by merger to
Wachovia Bank, N.A.) (collectively, the “Purchasers”).

     WHEREAS, the parties hereto have executed and delivered that certain
Subordinated Note and Warrant Purchase Agreement dated as of July 23, 2001, as
amended by First Amendment of Subordinated Note and Warrant Purchase Agreement
dated as of September 28, 2001, Second Amendment of Subordinated Note and
Warrant Purchase Agreement dated as of February 10, 2003, Global Amendment
Agreement dated as of April 29, 2003 and Fourth Amendment of Subordinated Note
and Warrant Purchase Agreement dated as of August 1, 2003(as so amended, the
“Purchase Agreement”);

     WHEREAS, the Company has requested a modification of, among other things,
the financial covenants under the Purchase Agreement;

     WHEREAS, the Purchasers are willing to enter into this Amendment subject to
the satisfaction of conditions and terms set forth herein;

     WHEREAS, capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Purchase Agreement; and

     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



1.   Amendments to Purchase Agreement.

     lA. Section 8.01(a) of the Purchase Agreement. Section 8.01(a) of the
Purchase Agreement is amended by deleting it in its entirety and substituting
the following therefor:

     (a) Minimum EBITDA . Consolidated EBITDA shall not be less than, at the end
of each Fiscal Quarter, for such Fiscal Quarter and the 3 immediately preceding
Fiscal Quarters, the amount set forth below corresponding to such Fiscal
Quarter:

 



--------------------------------------------------------------------------------



 



                Fiscal Quarter Ending     Minimum EBITDA    
December 26, 2004
    $7,000,000                
April 3, 2005 through January 1, 2006
    $5,500,000                
April 2, 2006
    $5,800,000                
July 2, 2006 and each Fiscal Quarter thereafter
    $6,400,000                

     lB. Section 8.01(b) of the Purchase Agreement. Section 8.01(b) of the
Purchase Agreement is amended by deleting it in its entirety and substituting
the following therefor:

     (b) Debt/EBITDA Ratio. The Debt/EBITDA Ratio will not exceed, at the end of
each Fiscal Quarter set forth below, calculated as to Debt as of such Fiscal
Quarter and calculated as to Consolidated EBITDA for such Fiscal Quarter and the
3 immediately preceding Fiscal Quarters, the ratio set forth below corresponding
to such Fiscal Quarter :

                Fiscal Quarter Ending     Maximum Debt/EBITDA Ratio    
December 26, 2004
    4.00 to 1.00                
April 3, 2005 through October 2, 2005
    5.00 to 1.0                
January 1, 2006 through July 2, 2006
    4.75 to 1.00                
October 1, 2006 and December 31, 2006
    4.50 to 1.00                
April 1, 2007 and each Fiscal Quarter thereafter
    4.00 to 1.00                

     lC. Section 8.01(d) of the Purchase Agreement. Section 8.01(d) of the
Purchase Agreement is amended by deleting it in its entirety and substituting
the following therefor:

2



--------------------------------------------------------------------------------



 



     (d) EBITDA/Cash Interest Ratio. The EBITDA/Cash Interest Ratio will not be
less than, at the end of each Fiscal Quarter set forth below, for such Fiscal
Quarter and the 3 immediately preceding Fiscal Quarters, the amount set forth
below corresponding to such Fiscal Quarter:

                      Minimum EBITDA/Cash Interest     Fiscal Quarter Ending    
Ratio    
December 26, 2004
    2.50 to 1.0                
April 3, 2005 and July 3, 2005
    2.00 to 1.0                
October 2, 2005 and January 1, 2006
    2.25 to 1.0                
April 2, 2006 and each Fiscal Quarter thereafter
    2.75 to 1.00                



2.   Conditions of Effectiveness. This Amendment shall be effective as of the
date first set forth above (the “Effective Date”), upon the satisfaction of the
following conditions:



  (a)   the Purchasers shall have received executed originals, satisfactory to
the Required Holders in all respects, of this Amendment and the Seventh
Amendment to the Credit Agreement, dated as of even date herewith, among the
Company, Churchill Weavers, Inc., Hamco, Inc. and Crown Crafts Infant Products,
Inc., as borrowers, Wachovia Bank, National Association (successor by merger to
Wachovia Bank, N.A.), as agent, and Wachovia Bank, National Association
(successor by merger to Wachovia Bank, N.A.), Banc of America Strategic
Solutions, Inc. (assignee of Bank of America, N.A.) and The Prudential Insurance
Company of America, as lenders, each agreement being dated the Effective Date,
in form and substance satisfactory to the Purchasers.     (b)   The Company
shall have paid all costs and expenses (including attorney’s fees and expenses)
incurred by any Purchaser through the Effective Date, pursuant to statements
submitted to the Company (which statements may include estimates of time and
expenses to be incurred on and after the dates of posting of actual time and
expenses set forth therein, which estimated amounts shall be subject to
subsequent adjustment to reflect actual time and expenses subsequently posted).
    (c)   The representations and warranties contained herein shall be true on
and as of the date hereof; there shall exist on the date hereof, after giving
effect to this Amendment, no Event of Default or Default; there shall exist no
material adverse change in the business, properties, prospects, operations or
condition, financial or otherwise, of the Company or its Subsidiaries since
March 28, 2004 other than as reported by the Company in its quarterly reports on
Form 10-Q filed with the Securities and Exchange Commission for quarterly
periods subsequent to March

3



--------------------------------------------------------------------------------



 



      28, 2004; and the Company shall have delivered to the Purchasers a
certificate signed by a senior officer of the Company to such effect.



3.   Representations, Warranties and Covenants.



  (a)   The Company hereby restates and renews each of the representations and
warranties made by it in the Purchase Agreement, as amended hereby, as though
made on and as of the date hereof (except where reference is expressly made to a
specific date, in which case such representation or warranty is true as of such
earlier date), with each reference therein to “this Agreement”, “hereof’,
“hereunder”, “thereof’, “thereunder” and words of like import being deemed to be
a reference to the Purchase Agreement as amended hereby.     (b)   The Company
further represents and warrants as follows:



  (i)   The execution, delivery and performance by the Company of this Amendment
are within its corporate powers, have been duly authorized by all necessary
corporate action and do not contravene (A) its charter or by-laws, (B) law or
(C) any legal or contractual restriction binding on or affecting the Company;
and such execution, delivery and performance do not or will not result in or
require the creation of any Lien upon or with respect to any of the properties
of the Company or any of its Subsidiaries.     (ii)   No governmental approval
is required for the due execution, delivery and performance by the Company of
this Amendment, except for such governmental approvals as have been duly
obtained or made and which are in full force and effect on the date hereof and
not subject to appeal.     (iii)   Each of this Amendment and the Notes
constitutes the legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms.     (iv)   There
are no pending or threatened actions, suits or proceedings affecting the Company
or any of its Subsidiaries or the properties of the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator, that may, if
adversely determined, materially adversely effect the financial condition,
properties, business, operations or prospects of the Company and it
Subsidiaries, considered as a whole, or affect the legality, validity or
enforceability of the Purchase Agreement, as amended by this Amendment.



4.   Miscellaneous.

     4A. Reference to and Effect on the Purchase Agreement. (a) Upon the
effectiveness of this Amendment, on and after the date hereof each reference in
the Purchase Agreement to “this Agreement”, “hereunder”, “hereof’ or words of
like import referring to the Purchase Agreement, and each reference in any other
document to “the Purchase Agreement”,

4



--------------------------------------------------------------------------------



 



“thereunder”, “thereof’ or words of like import referring to the Purchase
Agreement, shall mean and be a reference to the Purchase Agreement, as amended
hereby.

     (b) Except as specifically amended above, the Purchase Agreement, and all
other related documents, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.

     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any holder of a Note under the Purchase Agreement or the Notes, nor
constitute a waiver of any provision of any of the foregoing.

     4B. Costs and Expenses. The Company agrees to pay on demand all costs and
expenses incurred by the Purchasers or any other holder of a Note in connection
with the preparation, execution and delivery of this Amendment, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel.
The Company further agrees to pay on demand all costs and expenses, if any
(including, without limitation, reasonable counsel fees and expenses of
counsel), incurred by the Purchasers or any other any holder of a Note in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Amendment, including, without limitation, counsel fees and
expenses in connection with the enforcement of rights under this paragraph 4B.

     4C. Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.

     4D. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

     4E. No Default or Claims. To induce the Purchasers to enter into this
Amendment, the Company hereby acknowledges and agrees that, as of the date
hereof, and after giving effect to the terms hereof, there exists (i) no Default
or Event of Default, (ii) no right of offset, recoupment, defense, counterclaim,
claim or objection in favor of the Company arising out of or with respect to any
of the Notes or other obligations of the Company owed to any holder of a Note,
and (iii) each Purchaser has acted in good faith and has conducted its
relationships with the Company in a commercially reasonable manner in connection
with the negotiations, execution and delivery of this Amendment and in all
respects in connection with the Purchase Agreement, the Company hereby waiving
and releasing any such claims to the contrary that may exist as of the date of
this Amendment.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

              CROWN CRAFTS, INC.
 
       

  By   /s/ E. Randall Chestnut

--------------------------------------------------------------------------------


      Name: E. Randall Chestnut

      Title: President & CEO
 
            BANC OF AMERICA STRATEGIC SOLUTIONS, INC. (assignee of Bank Of
America, N.A.)
 
       

  By   /s/ Kevin Behan


--------------------------------------------------------------------------------


      Name: Kevin Behan


      Title: Senior Vice President
 
            THE PRUDENTIAL INSURANCE
   COMPANY OF AMERICA
 
       

  By   /s/ Billy Greer


--------------------------------------------------------------------------------


      Name: Billy B. Greer


      Title: Senior Vice President
 
            WACHOVIA BANK, NATIONAL ASSOCIATION (successor by merger to Wachovia
Bank, N.A.)
 
       

  By   /s/ Monica H. Cole

--------------------------------------------------------------------------------


      Name: Monica H. Cole

      Title: Director

6